DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 03/29/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. 
Response to Amendment
This action is in response to Applicant’s amendment filed on 04/29/2022 from which Claims 1-14 are pending of which Claims 4, 12 and 14 were amended.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 04/29/2022. 
Claim Rejections - 35 USC § 112(a)
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 as amended recites “. . . wherein the sum of the concentration of said siloxane aids and said dispersion aids are in a range of 1 % to 3%”  The patent application as filed represented by U.S. Patent Application Publication 2019/0346237 (“Pub”) describes at ¶ 0023 that a siloxane process aid and a dispersion aid in a range of 1%-3% by volume.  This written description, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the genus of " wherein the sum of the concentration of said siloxane aids and said dispersion aids are in a range of 1 % to 3%”.  Rather a genus of “siloxane aids and said dispersion aids are in a range of 1 % to 3%”.  In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because wherein the sum of the concentration of said siloxane aids and said dispersion aids are in a range of 1 % to 3% is not described nor is any concept of a sum of some concentration.  The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed of  wherein the sum of the concentration of said siloxane aids and said dispersion aids are in a range of 1 % to 3%.  In accordance with MPEP § 2164.04 I, Applicant has not pointed out where the amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘siloxane aids and said dispersion aids are each in a range of 1 % to 3%’ in the application as filed.  
Claim Rejections - 35 USC § 112(b)
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites “the sum of the concentration of said siloxane aids and said dispersion aids are in a range of 1 % to 3% of said second substrate by volume.”  This recitation is unclear, vague and indefinite whether the sum of the concentration is the concentration of the laminate or the siloxane aids and the dispersion aids together as a sum or of the second substrate.   
Claim 13 recites, “. . . cast aliphatic urethane is an ultra-high modulus, super elastic shape memory thermoplastic polyurethane (UHMTPE)”.  This recitation is unclear and confusing and indefinite because the term UHMTPE appears to be an abbreviation for ultra-high memory thermoplastic polyethylene.  Also enclosing language within parentheses causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-2, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0069268, Ryan in view of U.S. 2016/0200882, Bhat et al (hereinafter “Bhat”) further in view of U.S. 2017/0226363, Swogger et al (hereinafter “Swogger”) and for Claims 8 and 11 evidenced by SciFinder, CAPLUS Accession Number- 2017-922359, American Chemical Society (ACS) 2017 (hereinafter “Acc No 2017-922359”) or in the alternative also in view of U.S. 2018/0142072, Simoneau et al, (hereinafter “Simoneau”) evidenced by U.S. 2011/0037945, Wiand (hereafter “Wiand”).  
Regarding Claims 1-2, 6-7, 9-10, 12, Ryan discloses in the entire document particularly in the abstract and at Figs. 1-8 and ¶s 0007-0012, 0030-0037 a projectile-resistant transparent laminate comprising:  a rigid laminate subassembly having a strike side surface opposing a direction of an anticipated threat, and includes first and second rigid transparent lamina {i.e. reading on first substrate and third substrate as rigid for Claims 1, and 6 } like glass polycarbonate or acrylic (See ¶ 0025) {i.e. reading on Claims 1 and 7} bonded together with a transparent, ether-based thermoplastic elastomer layer interposed therebetween, where the thermoplastic elastomer layer further includes a transparent polyurethane having an ultra-high modulus of elasticity {i.e. reading as a layer on a second substrate}.  The projectile-resistant laminate also includes an energy absorbing subassembly including a transparent, quasi-thermoset layer cast from an aliphatic urethane bonded to the rigid laminate subassembly.  From ¶s 0026- 0027 included with a thermoplastic polyurethane can be about 4% by weight of a stabilizer composition that includes an anti-oxidant and a light stabilizer like an ultra violet (UV) absorber and a hindered amine light stabilizer (HALS).  The stabilizer counter deleterious effects of breakdown from heat of lamination and during coating.  The UV absorber filters harmful UV light and prevents discoloration that degrades light transmission and prevents delamination when heating. HALS also trap free radicals formed under heat and are primarily useful in maintaining surface properties such as gloss. HALS also prevents cracking and chalking of the polymer.  When used together, they have a complimentary synergistic effect {i.e. reading on ultraviolet stabilizer aids}.  From Figs. 1-2 and ¶s 0025-0026 and 0030-0033 the layers 102 are rigid glass and layer 202 between the rigid layers of assemblies 100a and 100b is an optical grade cast quasi-thermoset which is an energy absorbing layer material classified as a pseudo-polymer quasi-thermoset resin.  A suitable optical grade quasi-thermoset energy absorbing layer which is of cast aliphatic urethane is offered by XO Armor® of Houston, Tex.  The quasi-thermoset material is a cast aliphatic urethane. Unlike true thermoset materials, this quasi-thermoset exhibits thermoplastic characteristics as far as flow, elasticity and "self-healing" shape memory properties {i.e. reading on quasi-thermoset polyurethane polymer of a second substrate between the first and third substrate and cast aliphatic urethane for Claim 12}.   
However Ryan does not expressly disclose carbon nanoparticles or a dispersing aid.  
Bhat, directed to the same field as Ryan of anti-ballistic composites, discloses in the abstract and at ¶s 0010, 0012, 0041 and 0064 composite materials capable of absorbing and dissipating high energy forces such as ballistic impacts and explosive blasts.  Composites of elastomers and reinforcing nanoparticle materials are configured to absorb and dissipates high energy forces.  Composites can be configured as nonwoven webs, and can be layered.  Methods of making a ballistic resistant composite material capable of absorbing and dissipating high energy forces.  The elastomer is a thermoplastic polyurethane polymer, or a non-thermoplastic polyurethane, and can be thermoplastic polyurethane polymer with ether soft segments.  
From ¶s 0012, 0041 and 0064 the reinforcing nanoparticle material used in the composite material can be selected from graphite or carbon 60.  The graphite powder can be exfoliated to have nanoscale graphene powder {i.e. reads on carbon nanoparticles such as that in applicant’s specification at ¶ 0025 as filed including graphene}.  The nanoparticle is present in a total weight percent from about 0.1% to about 6%, where in some embodiments, the reinforcing nanoparticle material is incorporated by a method selected from the group consisting of dip coating, ultrasonic spray coating and melt blowing and is capable of enhancing the ballistic resistance of an article.  The amount of the carbon nanoparticle overlaps that of pending claim 2 of 0.001 to 1% by volume of the second substrate in that the total weight percent would include that for the total of a layer.  In accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Bhat discloses at ¶s 0104 and 0108 that an atomization of the solvent and nanofiller allowed for precise control of coating at a specified flow rate, providing for a more uniform dispersion of the nanofiller, where the carbon nanofiller was dispersed in toluene {i.e. reading on dispersion aid of atomized toluene}.  From ¶s 0027 and 0042 such nanoparticles can be incorporated with antiballistic materials by laminating antiballistic fabrics with nanoparticle reinforced polyurethanes or other elastomeric materials/fabrics.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ryan the projectile-resistant laminate with the rigid first and third layer with the cast aliphatic quasi thermoset polyurethane as a second substrate between the two rigid substrates, as afore-described, where from Bhat the carbon nanoparticles in an amount of about 0.1 to about 6 wt. % in a layer with elastomer polyurethane which can also be thermoplastic or thermosetting polyurethane overlapping an amount of 0.1 to 1 volume % in a layer can be along with the dispersing aid of the atomized solvent in the cast quasi-thermoset polyurethane polymer of Ryan because the carbon fibers and dispersing aid of Bhat are useful for both thermoplastic and thermoset polyurethane as well as elastomeric polyurethane which range would encompass a quasi-thermoset polyurethane.  The motivation with reasonable expectation of success is to have the capability of enhancing the ballistic resistance of an article.  Furthermore the combination of Bhat with Ryan has a reasonable expectation of success to one skilled in the art of laminates because both Bhat and Ryan have laminates with polyurethane including quasi-thermoset polyurethanes for ballistic or projectile-resistant laminates.  
However Ryan as modified does not expressly disclose a siloxane aid with the quasi-thermoset polyurethane polymer in the second substrate.  
Swogger discloses in the abstract and ¶s 0029, 0031, 0107 and 0113 and claims 1 and dispersions of carbon nanotubes, (a type of carbon nanoparticle as indicated in applicant’s application at ¶ 0025) where the dispersions include materials such as elastomers, thermosets and thermoplastics or aqueous dispersions of open-ended carbon nanotubes with additives.  The dispersions can have siloxane and an additive selected from the group consisting of aluminum oxide and boron nitride and a carbon nanotube fiber/elastomer composite like with polyurethane with from 0.5 wt. % carbon nanotube and polyurethane can be with at least one surfactant or dispersing aid.  In claims 1 and 21, Swogger discloses that the dispersion is suitable for coatings or printing inks and that the dispersion at least partially coats a surface of an article.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ryan as modified the projectile-resistant laminate with the rigid first and third layer with the cast aliphatic quasi thermoset polyurethane as a second substrate between the two rigid substrates with carbon nanoparticles in an amount of about 0.1 to about 6 wt. % with an atomized solvent dispersing aid in a layer with elastomer polyurethane, as afore-described, where from Swogger having siloxane and dispersing aids with nanotubes and polyurethane elastomer composites the siloxane useful with dispersing aids can be combined with the dispersing aid of Ryan as modified in having a similar purpose of a coat on a surface of an article or composite with motivation to have discrete carbon particles in dispersions with elastomeric and thermoset polyurethanes as for the laminate of Claims 1-2, 6-7, 9-10, 12.  Furthermore the combination of Swogger with Ryan as modified by Bhat has a reasonable expectation of success to one skilled in the art because both Swogger and Ryan as modified have polyurethane layered articles with a coating of Swogger as layered with polyurethane articles with the polyurethane having components like stabilizers or components to increase the stability of a dispersion and dispersibility with the polyurethane.  
In the alternative although Ryan discloses at a quasi-thermoset energy absorbing layer, like 202 of Figs 2-5, which is a cast aliphatic urethane exhibiting thermoplastic characteristics of flow, elasticity, and self-healing shape memory properties as a pseudo-polymer quasi-thermoset resin VTM-1100, Ryan does not expressly disclose that such pseudo-polymer quasi-thermoset resin cast aliphatic urethane is a polyurethane polymer.  
Simoneau is directed to urethane cast sheet materials for impact properties as is Ryan as discloses by Simoneau in the abstract and ¶s 0005, 0009, 0026-0037 and claim 11 that urethane-urea-acrylic cast sheet materials are made from a reaction product of components including polyisocyanate compound having at least two isocyanate functional groups and optional polyol (or pre-reacted urethane prepolymer having at least two isocyanate functional groups), curative having at least two amine functional groups, acrylic monomer formed in the presence of a catalyst for polyurethane formation, an initiator for acrylic polymerization, or both.  An optional multifunctional monomer having a first functional group having an active hydrogen and a second functional group having at least one double bond may also be present in formation.  
The urethane-urea-acrylic cast sheet materials exhibit excellent impact properties and desirable hardness while also maintaining optical properties such as low haze that can be comparable to that of conventional cast acrylic sheet.  Cast polyurethane sheets provide superior impact resistance properties as compared to acrylic, and a reaction product, which is formed by adding curative having at least two amine functional groups to polyisocyanate compound and optional polyol (or pre-reacted urethane prepolymer having at least two isocyanate functionalities), acrylic monomer, and optional multifunctional monomer, can be made into urethane-urea-acrylic cast sheet materials that exhibit excellent impact properties, desirable hardness, and low haze.  Urethane-urea-acrylic cast sheet materials include a reaction product of certain components. These components include polyisocyanate compound and optional polyol (or pre-reacted urethane prepolymer), curative, acrylic monomer, and optional multifunctional monomer. In some embodiments, optional additives also are included.  The polyisocyanate compound (or pre-reacted urethane prepolymer) has at least two isocyanate functional groups.  At least one of the at least two isocyanate functional groups of the polyisocyanate compound (or pre-reacted urethane prepolymer) reacts to form a covalent bond with at least one of the at least two amine functional groups of the curative.  It is believed that at least one of the at least two isocyanate functional groups of the polyisocyanate compound (or pre-reacted urethane prepolymer) reacts to form a covalent bond with at least one of the at least two amine functional groups of the curative.  Also it is believed the result is, upon polymerization, a urethane-urea polymer segment.  
When polymerization of the acrylic monomer, which forms one or more acrylic polymer segments, occurs in the presence, or approximately simultaneously with the formation, of the urethane-urea polymer segment, the result is the urethane-urea-acrylic reaction product.  The reaction product can be in the form of a copolymer having at least two acrylic polymer segments and at least one urethane-urea polymer segment, or the reaction product can be in the form of an interpenetrating polymer network having at least one acrylic polymer segment and at least one urethane-urea polymer segment.  For the latter, it is believed at least a portion of the at least one acrylic polymer segment is interlaced with at least a portion of the at least one urethane-urea polymer segment.  That is, while there is no covalent bonding between the urethane-urea polymer segment and the acrylic polymer segment, these different polymer segments are physically entangled in such a way that they cannot be separated unless chemical bonds are broken.  Regardless of the form of the reaction product, the urethane-urea polymer segment is present in the reaction product in an amount from about 10 to about 70 weight percent, by weight of the reaction product.  
From Table 1 the urethane prepolymer can be TRIVEX TVX-58 from PPG Industries while TRIVEX Component B from PPG Industries is diethyltoluene diamine {reading on quasi-thermoset polyurethane polymer given Wiand’s evidence infra}.  Wiand evidences at ¶ 0048 that Trivex provided by PPG is an example of a quasi-thermosetting polymer with selectively crosslinked urethane-based polymer.  From ¶ 0100-0101 the cast sheet materials provide excellent impact properties and optical properties of low haze for use in bullet-resistant security panels, shields, facemasks, and other security or personal protection equipment.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  
In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  
Here the quasi thermoset cast aliphatic urethane of Ryan is for the purpose of providing energy absorption for projectile-resistant transparent laminate.  Simoneau has a quasi-thermosetting polymer of a selectively crosslinked urethane-based polymer of Trivex urethane prepolymer with reactive amine functional groups and acrylic monomer type urethane urea acrylic cast sheet for the purpose of providing excellent impact resistance for bullet resistant security panels and other security or personal protection equipment.  Given this similar purpose of impact resistance for bullet or projectile resistance the quasi-thermosetting polymer, of a selectively crosslinked urethane-based polymer of Trivex urethane prepolymer with reactive amine functional groups and acrylic monomer type urethane urea acrylic cast sheet can be substituted for or combined with the cast aliphatic urethane of Ryan.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ryan as modified the projectile-resistant laminate with the rigid first and third layer with the cast aliphatic quasi thermoset polyurethane as a second substrate between the two rigid substrates with carbon nanoparticles in an amount of about 0.1 to about 6 wt. % with an atomized solvent dispersing aid in a layer with elastomer polyurethane, having siloxane and dispersing aids with nanotubes and polyurethane elastomers as afore-described, where from Simoneau the cast pseudo polymer, quasi-thermoset aliphatic urethane of Ryan can be substituted by or combined with the quasi-thermosetting polymer of a selectively crosslinked urethane-based polymer of Trivex urethane prepolymer with reactive amine functional groups and acrylic monomer type urethane urea acrylic cast sheet motivated to have excellent impact resistance for bullet or projective resistance as for laminate of Claims 1-2, 6-7, 9-10, 12.  The combination of Simoneau and Ryan has modified has a reasonable expectation of success because both involve quasi-thermosetting urethane polymers for impact resistant bullet resistant materials.     
For Claims 8 and 11 Ryan in view of Bhat further in view of Swogger alternatively further with Simoneau is applied as to Claim 1, along with the disclosure of Ryan from Figs. 3-8 and ¶s 0036-0042 that layer 304a is polyethylene terephthalate (PET) where the cast aliphatic quasi-thermoplastic elastomeric polyurethane 202 is between the PET layers and assembly 100b as a second substrate.  Given the second substrate is elastomeric, therefore it is not rigid like glass and is therefore non-rigid.  For the PET as the first substrate Acc No 2017-922359 evidences that PET substrates are flexible {i.e. reading on non-rigid as opposed to glass as rigid for the first and second substrates of Claims 8 and 11, respectively.    
For Claim 13, Ryan in view of Bhat further in view of Swogger alternatively further with Simoneau is applied as to Claims 1 and 12, along with the disclosure of Ryan at Figs. 1 and 3 and ¶s 0010, 0026 and 0036-0037 that the 202 layer (substrate) as the cast aliphatic quasi-thermoplastic elastomeric polyurethane is with interlayer bonding material 302 above and below layer 202.  Layers 302 may also be an aliphatic thermoplastic polyurethane film.  Suitable materials include the above-described VT-0124, or the A4700 produced by Deerfield Urethane, of South Deerfield, Mass.  The thermoplastic elastomer layer, (VT-0124) is a transparent polyurethane having an ultra-high modulus of elasticity.  VT-0124 is applied as a film and for this requirement to be between 3 mils to 10 mils in thickness.  The laminate further includes an energy absorbing assembly that is a transparent, quasi-thermoset layer made from a cast aliphatic urethane.  VT-0124 is manufactured by Bixby International, Newburyport, Conn. and offered by XO Armor® of Houston, Tex.  Such an ultra-high modulus thermoplastic elastomer ("UHMTPE") having super elastic shape memory is applied as thermoplastic elastomer layer 104.   
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  Here interlayer 302 as a polyurethane next to layer 202 as the quasi thermoset polyurethane for the same purpose of being between rigid and/or non-rigid layers in a laminate these polyurethanes can be used together in a layer between the rigid and/or non-rigid layers.  Such combination of the cast aliphatic urethane of a quasi-thermoset polyurethane and ultra-high modulus elastic shape memory polyurethane rendering Claim 13 obvious.  
For Claim 14 Ryan in view of Bhat further in view of Swogger alternatively further with Simoneau is applied as to Claim 1 with the disclosure of Ryan at Fig. 1 and ¶s 0010 and 0026 that a second substrate of 104 of Fig. 1 as ultra-high modulus thermoplastic elastomer ("UHMTPE") having super elastic shape memory is applied between 3 mils to 10 mils in thickness (0.003 to 0.010 inch).  Such a 0.010 inch and the 0.02 inch of a second substrate of pending Claim 14 are slightly different.  As set forth in MPEP 2144.05, in the case where the claimed range and prior art ranges discloses the use of 0.010 inch, while the present claims require 0.02 inch, it is apparent, however, that the instantly claimed thickness of 0.02 inch and that taught by Ryan are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  In light of the case law cited above and given that there is only a “slight” difference between the thickness of 0.01 inch disclosed by Ryan and the thickness disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the thickness of 0.02 inch disclosed in the present claims is but an obvious variant of the thickness disclosed in Ryan, and thereby one of ordinary skill in the art would have arrived at the claimed invention.   
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Bhat further in view of Swogger, alternatively further in view of Simoneau, and further in view of U.S. 2016/0108277, Kim et al (hereinafter “Kim”) and further in view of Derwent Acc No 2017-09817R (hereinafter “Acc No 2017-09817R”).   
Regarding Claims 3-5, Ryan in view of Bhat further in view of “Swogger alternatively further with Simoneau is applied as to Claim 1 however Ryan as modified with the UV stabilizer does not expressly disclose the amount of UV stabilizer.  
Kim discloses in the abstract and its claim 1 and ¶ 0028 a cured coating layer formed from a curable paint composition comprising a polyfunctional polyurethane acrylate and a triazine-based UV absorber, wherein physical properties such as adhesion, water resistance, moisture resistance, heat resistance, thermal shock resistance and the like are remarkable, and particularly, weather resistance is remarkable.  The UV absorber is in the composition in an amount of 0.01 to 2.5% by weight of the total composition weight which is cured into the cured coating layer.  The UV absorber may improve weatherability in long and short wavelength areas of a coating film, for example, UV-A, UV-B and UV-C areas, particularly weatherability in short wavelength areas of 300 nm or shorter of the coating film, for example, UV-B and UV-C areas.  Given the layer from the composition the amount of UV absorber for polyurethane in an amount of 0.01 to 2.5% by weight overlaps that of pending claim 3 from .001 to 3 % by volume of the second substrate with the polyurethane.  Kim discloses at ¶ 0033 that the composition may additionally include an antifoaming agent such as dimethylpolysiloxane present in an amount of no more than 5% by weight with respect to 100% by weight of the total paint composition.  Given the layer from the composition the amount of UV absorber for polyurethane in an amount of 0.01 to 2.5% by weight overlaps that of pending claim 3 from .001 to 3 % by volume of the second substrate with the polyurethane.  Also given the dimethylpolysiloxane antifoaming of the polyurethane composition is no more than 5 % by weight and has a density of 0.97 g/cm3 5 % by weight would be less than 4.85 % by volume, where such range overlaps the range of pending Claims 4-5 of 1 to 3 % by volume  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ryan as modified the projectile-resistant laminate with the rigid first and third layer with the cast aliphatic quasi thermoset polyurethane or a quasi-thermosetting polymer of a selectively crosslinked urethane-based polymer of Trivex urethane prepolymer with reactive amine functional groups and acrylic monomer type urethane urea acrylic cast sheet as a second substrate between the two rigid substrates with carbon nanoparticles in an amount of about 0.1 to about 6 wt. % with UV stabilizer and an atomized solvent dispersing aid in a layer with elastomer polyurethane with siloxane, as afore-described for Claim 1, where from Kim a UV absorber in an amount of 0.01 to 2.5% by weight for a polyurethane coated layer is the UV stabilizer and less than 4.85 vol % of dimethylsiloxane defoaming aid in these amounts for the quasi thermoset polyurethane of the second layer motivated with a reasonable expectation of success that the UV absorber and dimethyldisiloxane aid of Kim being used with polyurethane cured coating layers and the second substrate of Ryan as a polyurethane would have improved weatherability in long and short wavelength areas of a coating film, for example, UV-A, UV-B and UV-C areas, particularly weatherability in short wavelength areas of 300 nm or shorter of the coating film, for example, UV-B and UV-C areas as for the laminate of Claims 3-5.  The combination of Kim with Ryan as modified has a reasonable expectation of success because both have polyurethane with UV absorbers.  
However Ryan as modified does not disclose the amount of the dispersant.  
Acc No. 2017-09817R discloses graphene-based antistatic film comprises 100 pts. wt. base material, 1.5-6 pts. wt. 1,6-diisocyanato-hexane, 1-5 pts. wt. N-methyldiethanolamine, 1-10 pts. wt. nano -graphene powder, 1-6 pts. wt. dispersant and 0.5-6 pts. wt. waterproofing agent, where the base material is polyurethane resin or thermoplastic polyurethane elastomer.  Given an amount of dispersant of 1-6 parts by weight of the composition having 100 parts by weight of with 1 or less as a lower limit parts by weight of the other components the 1 to 10 parts by weight is close to 1- 10 wt. % of the composition.  Such range overlaps those of pending Claim 4, and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Ryan as modified the projectile-resistant laminate with the rigid first and third layer with the cast aliphatic quasi thermoset polyurethane or a quasi-thermosetting polymer of a selectively crosslinked urethane-based polymer of Trivex urethane prepolymer with reactive amine functional groups and acrylic monomer type urethane urea acrylic cast sheet as a second substrate between the two rigid substrates with carbon nanoparticles in an amount of about 0.1 to about 6 wt. % with UV stabilizer and dimethylsiloxane defoamer in an amount of less than 4.85 vol % of the polyurethane resin, as afore-described, where from Acc No. 2017-09817R for the carbon nanoparticle quasi-thermoset polyurethane second substrate of Ryan as modified the amount of dispersant is in the range of 1 to 6 parts by weight of the composition with the polyurethane at 100 parts by weight motivated with a reasonable expectation of success that the range of dispersant of 1 to 10 wt. % provides a dispersion of carbon nanoparticles like nano-graphene powder in polyurethane.  Furthermore for Claim 4 the combination of the range of siloxane as surfactant of less than 4.85 vol % of the polyurethane and the range of amounts of the dispersant from 1 to 10 wt. % the total range of amounts of the two components together has a reasonable expectation of success because of overlapping of the range of 1 to 3 % by volume of the second substrate and is obvious according to MPEP § 2144.05 for Claims 3-5.    
Response to Arguments
Applicant's arguments and affidavit filed 04/29/2022 have been fully considered and are persuasive for the withdrawal of prior rejections of Claim 4, 12 and 14 under 35 U.S.C. 112 but they are not persuasive for the remaining rejections under 35 U.S.C. 112(b) and they are not persuasive regarding the rejections under 35 U.S.C. 103.  
Applicant traverses the rejection under 35 U.S.C. 103 first by arguing that Bhat does not exhibit the same material properties that the graphene nanostructures disclosed by the Application as examples of usable carbon nanoparticles. While graphene is a single layer of graphite, the material properties of both are different enough that one may not be substituted for the other.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., material properties of graphene nanostructures) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further in response it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding that the graphene nanostructures as examples of usable carbon nanoparticles and graphene as a single layer of graphite, have material properties that are different enough that one may not be substituted for the other must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants submits that Swogger is within the field of printing ink composite blends and is thus unrelated to the field of projectile-resistant laminates as Ryan and as such, even if a person of ordinary skill in the art would find the use of a siloxane aid in Swogger, the effect of such use in mitigating impact forces would not be taught by Swogger.  
In response the field of Ryan is broadly to laminates as noted in ¶ 002 as the invention relates to transparent laminate structures for use in safety and security applications, which are of polyurethane.  Swogger is involved with polyurethane composites so one skilled in the art for the reasons given in the motivational statement of the rejection would apply the teachings and suggestions of Swogger to Ryan as modified by Bhat.  Applicant has not addressed this part of the rejection.   
Applicant also argues that Simoneau fails to disclose nor teach that the polyurethane material in question is indeed aliphatic. As aliphatic and aromatic polyurethane have dissimilar properties, for example in flexibility, Simoneau would therefore be unable to teach the use of specifically aliphatic polyurethane compounds to a person with ordinary skill in the art in order to produce the stated technical effect of the application.  
In response Applicant has not addressed the entirety of the rejection which is that Ryan teaches the cast aliphatic quasi thermoset polyurethane with which the Trivex quasi-thermosetting polymer selectively crosslinked urethane-based polymer is combined.  Further in response it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding that aliphatic and aromatic polyurethane have dissimilar properties, for example Trivex quasi-thermosetting polymer selectively crosslinked urethane-based polymer of Simoneau does not have flexibility like aliphatic polyurethane must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. 
Additionally in response to Applicant’s argument that the cited prior art documents, alone or together, fail to teach all elements of claim 1 as a quasi-thermoset polyurethane polymer, Applicant has not addressed the alternative rejection further in view of Simoneau.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787